Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“and wherein the flight control system comprises a first flight controller means, and a second flight controller means arranged to interact with the electronic control unit, whereby in the second mode the electronic control unit limits the authority of the second fliqht controller means to move the throttle below the prescribed minimum throttle settinq” in claim 1;
“the method further comprising determining a throttle setting arising from a request from the remote controller, comparing the determined throttle setting with the prescribed minimum throttle setting asserted by the electronic control unit, wherein the engine is caused to operate in the second mode if the throttle setting determined from the request of the remote controller is less than the prescribed minimum throttle setting” in claim 13; and
“means for determining a throttle setting arising from the request from the remote controller via the on-board controller, means for comparing the determined throttle setting with the prescribed minimum throttle setting asserted by the electronic control unit, wherein the engine is caused to operate in the second mode if the throttle setting determined from the request of the remote controller is less than the prescribed minimum throttle setting” in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747